 TREE-FREE FIBER CO. 389Tree-Free Fiber Co., Limited Liability Company and United Paperworkers International Union, AFLŒCIO-CLC, and its Locals 57 and 82. Case 1ŒCAŒ34278 May 10, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On November 26, 1997, Administrative Law Judge Bruce D. Rosenstein issued the attached decision. The Respondent and the Charging Party filed exceptions and supporting briefs, and the General Counsel filed cross-exceptions and a brief both in support of his cross-exceptions and in answer to the Respondent™s exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions, cross-exceptions and briefs, and has decided to affirm the judge™s rulings, findings,2 and conclusions as modified below, and to adopt the rec-ommended Order as modified.3 1. The judge found, and we agree, that the Respondent is a successor to Statler Industries, Inc., with a statutory obligation to bargain with the Union4 concerning the terms and conditions of employment of its production and maintenance employees. The judge also properly found that the Respondent refused to recognize and bar-gain with the Union as the employees™ collective-bargaining representative, in violation of Section 8(a)(5) and (1).5                                                                                                                      2 The General Counsel and the Respondent have excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the record and find no basis for reversing the findings. 3 We will modify the judge™s recommended Order in accordance with our decision in Excel Container, Inc., 325 NLRB 14 (1997). 4ﬁThe Unionﬂ herein refers collectively to the United Paperworkers International Union and to its Locals 57 and 82. The General Counsel has excepted to the judge™s failure to find, in part II,B,2(a) of his deci-sion, that the International and the Locals are joint bargaining represen-tatives. This omission appears to be an inadvertent error in light of other references in his decision suggesting their joint bargaining statusŠfor example, in his recommended remedial order to bargain. In any event, the judge™s factual analysis of the relationship between the International and the two Locals with regard to the representation of the predecessor™s bargaining unit employees establishes that they are joint collective-bargaining representatives. See BASF-Wyandotte Corp., 276 NLRB 498, 504Œ505 (1985). This finding of joint status has no effect on the validity of the Un-ion™s May 8, 1996 request to bargain. Thus, although the written re-quest identified only the International as the representative of the Re-spondent™s employees, it was signed by the president of Local 57 as well as the International™s representative. Moreover, it is settled law that one of the labor organizations sharing joint representation rights may act on behalf of the others. See, e.g., Suburban Newspaper Publi-cations, 230 NLRB 1215 fn. 4 (1977). Finally, if the Respondent per-ceived any ambiguity in the request to bargain, it was obliged to seek clarification. Parkview Manor, 321 NLRB 477 fn. 2 (1996). The Re-spondent requested no such clarification in this case. Our dissenting colleague concludes that the Respon-dent is not a successor employer for collective-bargaining purposes. He would find that there is no ﬁsub-stantial continuityﬂ between the predecessor™s operation and that of the Respondent, because of a hiatus of 16 months between the predecessor™s shutdown of the plant and the Respondent™s startup, and because he perceives that the Respondent™s operation is both smaller and sig-nificantly different in character from the predecessor™s. We agree with the judge™s findings of substantial conti-nuity, as fully detailed in his decision and bolstered by the following points of clarification. The Supreme Court has made it quite clear that the ﬁsubstantial continuityﬂ analysis in successor cases is to be taken primarily from the perspective of the employ-ees, i.e., ﬁwhether ‚those employees who have been re-tained will understandably view their job situations as essentially unaltered.™ﬂ Fall River Dyeing, supra, 482 U.S. at 43, quoting, Golden State Bottling Co. v. NLRB, 414 U.S. 168, 184 (1973). On the hiatus question, our colleague relies primarily on Citisteel USA v. NLRB, 53 F.3d 350 (D.C. Cir. 1995), a case in which the court found that a hiatus of 2 years, together with its finding that the jobs, working condi-tions, production processes, and customer base differed significantly from the predecessor employer to the as-serted successor employer, resulted in an inadequate con-tinuity of operations between the predecessor and the asserted successor. In the instant case, as the judge found, the Respondent continued to make jumbo rolls of paper on the same paper machine in the same manner and for a number of the same customers as the predeces-sor. Moreover, from the employees™ viewpoint, whether the hiatus consisted of 16 months ﬁis somewhat less than certain.ﬂ Fall River, supra at 45. Thus, throughout the shutdown period, the predecessor employed a skeleton crew for maintenance of the plant; the crew included unit employees of the predecessor. Compare id. Further, from the time of the shutdown until August 1995 the predeces-sor and the Union engaged in collective bargaining, un-successfully seeking to reach accommodations that might  5 The judge concluded that May 8, 1996, the date of the Union™s written request to bargain discussed above, coincided with the point at which a substantial and representative complement of the Respondent™s employees was employed, the point at which the Respondent™s bargain-ing obligation attached, and the point at which the Respondent violated the Act by refusing to bargain. However, it is undisputed that the Re-spondent did not receive the Union™s request until May 31, and did not reply until June 11. The General Counsel contends, and we agree, that a substantial and representative complement was achieved by June 10, the date the Respondent started production. We find that the Union™s request to bargain was a ﬁcontinuingﬂ one, that the Respondent™s statu-tory bargaining obligation arose on June 10, and that the Respondent violated Sec. 8(a)(5) and (1) on June 11, when it rejected the Union™s request to bargain. See, e.g., Fall River Dyeing Corp. v. NLRB, 482 U.S. 27, 52Œ53 (1987) (upholding Board™s ﬁcontinuing demandﬂ rule). 328 NLRB No. 51  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 390facilitate the reopening of the plant. In addition, the 
predecessor, while in bankru
ptcy, unsuccessfully trans-
acted to sell the plant in October 1995, and then com-
pleted a sale, with the bankruptcy court™s approval, to the 
Respondent in April 1996. The Union was fully aware of 
these sale negotiations through its participation in the 
bankruptcy proceeding. Comp
are id. Accordingly, the 
predecessor™s employees understandably would have 
sustained an expectation fo
r a reopening of the plant 
throughout the 16-month shutdown period. ﬁViewed 
from the employees™ perspective, therefore,ﬂ id., the hia-
tus may well have been far shorter than 16 months, and 
lacking any significance in the substantial-continuity 
analysis. Our colleague also views th
e Respondent™s operation 
as smaller and different in character from the predeces-

sor™s. The Board has recently
 affirmed that a successor 
employer™s bargaining obligation is not defeated simply 
because a mere portion of the predecessor™s operation 
has been restarted, so long as the successor™s employees 
at issue constitute an appropriate unit and a majority of 

those unit employees were employees of the predecessor. 
Bronx Health Plan, 326 NLRB 810, 812 (1998), 
M. S. Management Associates, Inc.,
 325 NLRB 1154, 1155 
(1998). In the instan
t case, it is undisputed that the Re-
spondent™s production and maintenance employees are 
an appropriate unit for bargaining, and that a majority of 

them were employees of the 
predecessor. Therefore, the 
fact that the Respondent™s operation employs 50 employ-
ees, where the predecessor™s employed 500, is not sig-
nificant in itself. 
We also do not agree with 
our colleague that the Re-
spondent™s operation is significantly different in charac-
ter from the predecessor™s. E
ssential to the predecessor™s 
production of finished paper products was its production 
of jumbo rolls of tissue paper,
 because, quite simply, that 
is where the finished products came from. The predeces-
sor employees hired by the Respondent produced jumbo 

rolls for the predecessor. They do the same work for the 
Respondent in substantially the same way as they did for 
the predecessor. 
From their viewpoint,
 the Respondent™s 
operation, their role in the operation, and the Union™s 
prospective role as their coll
ective-bargaining representa-
tive is unchanged from that of the predecessor.
6 2. In addition, the judge concluded that the Respon-
dent™s employees working in 
the classification of ﬁteam 
leaderﬂ (TL) must be exclud
ed from the appropriate bar-
gaining unit because they ar
e supervisors within the 
meaning of Section 2(11). He based this conclusion on 
                                                          
 6 Regarding our colleague™s reliance on 
Nova Services Co., 213 NLRB 95 (1974), we note that the 
Board has recently questioned the 
continued viability of that decision. See 
Bronx Health Plan
 supra, at 
812, 
M. S. Management,
 supra at1155. In any event, as in those cases, 
we find Nova distinguishable since, in that case, unlike here, there was 
an ﬁinappropriate ‚fragmentation™ of a previously homogeneous group-
ing of employees.ﬂ 
his findings that the TLs possess statutory authority over 
unit employees concerning hiring, discipline, approval of 
time off, authorization of overtime, and assignment of 
work. He relied primarily on the testimony of Reiko 
Bennett, the Respondent™s human resources manager and 
chief witness on this issue. In light of the exceptions of 
the General Counsel and the Union, the question before 

us is whether, on review of all of the credited evidence, 
the Respondent has met the burden of proving that the 
TLs are statutory supervisors. As explained below, we 
conclude that it has not, and we will reverse the judge™s 
determination and include the TLs in the bargaining unit. 
Section 2(11) defines a ﬁsupervisorﬂ as: 
 any individual having authority, in the interest of the 
employer, to hire, transfer, suspend, lay off, recall, 
promote, discharge, assign, reward, or discipline other 
employees, or responsibly to direct them, or to adjust 
their grievances, or effectively to recommend such ac-
tion, if in connection with the foregoing the exercise of 
such authority is not of a routine or clerical nature, but 

requires the use of independent judgment. 
 The statutory definition is set forth in the disjunctive; 
thus possession of any one of the listed indicia of author-
ity is sufficient to find the individual at issue a supervi-
sor. See, e.g., Providence Hospital,
 320 NLRB 717, 725 
(1996), affd. sub nom. 
Providence Alaska Medical Cen-
ter v. NLRB, 121 F.3d 548 (9th Cir. 1997). At the same 
time, the Board is careful not to give too broad an inter-

pretation to this definition because supervisory status 
results in the exclusion of the individual from the protec-
tions of the Act. See, e.g., 
Northcrest Nursing Home,
 313 NLRB 491 (1993). The burden of proving supervisory 

status is on the party asserting that such status exists. Id. 
at 496 fn. 26. 
The Respondent produces jumbo rolls of tissue paper 
for sale to companies which convert the paper into vari-
ous consumer products, for example, napkins and paper 
towels. In starting its operation in June 1996, the Re-
spondent emphasized a ﬁteamﬂ
 production concept, i.e., 
small, self-directed work teams headed by a TL. The 
Respondent trains its TLs in ﬁteam-buildingﬂ leadership 
theories. There were about 10 TLs employed at the time 
of the hearing. It is apparent that the Respondent utilizes 
them in three of its departments: the yard department, 
which, for the most part, handles plant maintenance; the 

pulp preparation department; and the paper machine de-
partment, which is by far the largest of the three. Each 
TL works side-by-side with the members of the team, 
carrying out production or maintenance duties in addition 
to a leadership role on the team. According to the judge, 
the TL™s leadership role includes the possession of sev-
eral indicia of supervisory authority. We will address 
each of these indicia individually. 
 TREE-FREE FIBER CO. 391Hiring 
Human Resources Manager Bennett reviews each em-
ployment application and circulates it for review by the 
other three members of the Respondent™s ﬁcore hiring 
team,ﬂ who, like Bennett, are all undisputed management 
representatives. If the core te
am agrees, the applicant is 
interviewed. The core team conducts the initial interview 
and then evaluates the candida
te. If the applicant is re-
jected, the process is over. If
 the core team recommends 
employment, the applicant proceeds to the next level. 
If a position in the paper machine department is at is-
sue, the candidate is interviewed by all of the TLs in the 

department. A group opinion of the applicant is relayed 
to the core team by the TLs informally, apparently with-
out documentation. Typically, 
the TLs simply state either 
ﬁyesﬂ or ﬁnoﬂ on the question whether to hire. There is 
no specific evidence concerni
ng the employment factors 
guiding the TL™s evaluation of
 the applicant. There has 
been no instance where the core hiring team has dis-
agreed with the recommendation of the paper machine 
department TLs. More specifically, there have been at 
least two instances where the TLs recommended rejec-
tion of an applicant and that person was not hired, with-
out further evaluation by the members of the core team 
or any other management official. 
On the evidence above, the 
judge concluded that the Respondent™s TLs make eff
ective recommendations re-garding hiring decisions, a statutory supervisory author-
ity. We do not agree. It is undisputed that the paper ma-
chine department TLs do not ev
en consider an applicant 
until that person has passed two levels of evaluation by 
the core hiring teamŠthe review of the application and 
the initial interviewŠand has been recommended for 
hire. At either evaluative stag
e, the core team may reject 
a candidate, terminating the process. It is beyond debate 
that the core team weighs an applicant™s essential, objec-
tive qualifications for employment. Significantly, the 
Respondent has not explained 
the specific purpose of the 
TLs™ participation in the process. But, given the Respon-
dent™s corporate emphasis on the ﬁteam productionﬂ con-
cept, it appears that when an 
applicant is presented to the 
paper machine department TLs, their evaluative role is 
limited to whether the candidate is compatible with the 
existing team members in the department. Thus, Mill 
Manager Robert Jackson testified that management 
would ﬁturn that applicant 
over to the team leaders and 
the group of people that were working in the paper room
 to find out whether or not they thought that they would 
make a good employee to work on their teams.ﬂ (Empha-
sis added.) However, compatibility recommendations by 
team leadersŠor team me
mbersŠare insufficient to 
support a finding of hiring authority within the meaning 

of Section 2(11). 
Anamag,
 284 NLRB 621, 623 (1987).  
Accord: Greenspan, D.D.S., P.C.,
 318 NLRB 70, 76Œ77 
(1995), enfd. mem. 101 F.3d 107 (2d Cir. 1996), cert. 
denied 519 U.S. 817 (1996) (decisions on transfers). Ac-
cordingly, we find that the Respondent has not shown 

that the TLs exercise any ﬁsupervisoryﬂ authority in the 
hiring process.
7 Discipline 
According to Bennett™s credited testimony, the Re-
spondent has two types of documented disciplinary 
warnings. The first is a verbal warning, which a TL may 
issue. The TL notes the issuance of a verbal warning in 
the employee™s record on a standard form which is 
signed by the human resources manager after the fact. A 
written reprimand is the second-level disciplinary warn-
ing. This document, again based on a standard form, is 
approved and signed by the human resources manager 
prior to being issued to th
e employee. The record does 
not make clear who initiates and/or drafts this written 
reprimand. The Respondent did not submit into evidence 
any examples of either of 
these two disciplinary forms. 
However, there is apparently a variation of the written 
reprimand described above. It is drafted and signed by 
the human resources manager, then delivered to the em-
ployee by the TL. There are three of these reprimands in 
evidence, as more fully described below. 
Bennett described the Respondent™s disciplinary pro-
cedure in some detail. Essentially, when an employee 

causes a disciplinary problem, the TL, prior to the issu-
ance of any warnings, consults with Bennett, or with 
another management official who will refer the TL to 
Bennett. Bennett discusses the problem with the TL and 
ﬁcoachesﬂ him regarding what he must do to resolve the 
problem. A decision on the type of discipline to be im-
posed results from a ﬁconsensusﬂ between Bennett and 
the TL, but Bennett did not elaborate on the nature of this 
ﬁconsensusﬂ determination.
 Once the TL and Bennett 
have established a plan, disciplinary action against the 

employee at issue is carried out. 
Bennett recounted her experiences with TL Ted Dan-
forth concerning employees Jeffrey Deschaine and Ben-

jamin Sack as examples of how the disciplinary proce-

dure works. Both employees worked on Danforth™s team. 
At about the same time, it was brought to Bennett™s at-
tention that each of the employees was creating a morale 
problem on the team, due to poor work attitudes, per-
formance deficiencies, and safe
ty issues.  In discussing 
the situation with Danforth, Bennett coached him to be-
gin counseling the employees about their conduct and to 
begin issuing verbal warnings with documentation in 
their records. 
                                                          
 7 Bennett™s credited testimony on the hiring issue was limited to the 
paper machine department TLs™ role 
in the process. The record else-
where indicates, without detail, that the pulp preparation and yard de-
partment TLs are consulted and of
fer their opinions concerning appli-
cants for hire in their respective de
partments. Absent evidence in the 
record to the contrary, we assume that the hiring process outside the 

paper room department is the same and that the TLs™ role is also the 
same. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 392When matters did not improve, Bennett had another 
discussion with Danforth. Danforth concurred in the rec-
ommendation that the probati
onary periods of each em-
ployee be extended by 90 days as an additional warning. 
Bennett drafted two reprimands, each one summarizing 
the basis for the warning, signed them, and gave them to 
Danforth, who delivered them to Deschaine and Sack. 

Both of these docume
nts are in evidence. 
Deschaine resigned his employment soon after receiv-
ing this warning. Sack™s disciplinary problems continued. 
Eventually, Bennett drafted a ﬁfinal warningﬂ repri-
mandŠwhich noted that any further policy violation 
would be cause for dischargeŠsigned it, and gave it to 
Danforth for delivery to Sack. This document is also in 
the record. When Sack™s situation did not improve, Ben-

nett had another discussion with Danforth, because, as 
she testified, ﬁa decision needed to be made.ﬂ Danforth 
noted that Sack had asked him informally if he might 
transfer to another department. Danforth recommended 
against this transfer because it would set a poor example 
for the other team members. Sack was not transferred; he 
was terminated soon thereafter. 
The judge determined that, in matters of discipline, the 
TLs exercise independent judgment in preparing and 

issuing written warnings, and make effective recommen-
dations concerning employee discipline, thus, demon-
strating supervisory authority. We conclude, again in 
disagreement with the judge, that the Respondent has not 
provided sufficient evidence to show that the TLs pos-
sess disciplinary authority under Section 2(11). Without 
question, an individual who can discipline employees or 
effectively recommend their discipline is a statutory su-
pervisor. See, e.g., 
Northcrest Nursing Home, 
supra, 313 
NLRB at 497, and cases cite
d there. Critical to this 
analysis, as with all of the 
Section 2(11) indicia, is the 
question of the individual™s exercise of independent 
judgment. 
The evidence establishes th
at Bennett, the human re-
sources manager, is involved in every disciplinary situa-
tion ab initio, prior to the implementation of any discipli-
nary sanction. She discusses the situation with the TL 
and coaches him toward an appropriate resolution of the 
problem. The type of disciplinary action chosen is the 
result of a ﬁconsensusﬂ between Bennett and the TL, but 

Bennett did not specify what the TL contributes to this 
decision. Should the disciplinary situation worsen, she 
takes an even more active role, drafting written repri-
mands herself for delivery to the employee by the TL. 
Given that Bennett closely manages every disciplinary 
situation to its conclusion, it is not reasonable to find, 
without more evidence, that
 TLs exercise independent 
judgment in their participation in the process.  For exam-
ple, although it is plain on this record that TLs issue 
documented verbal warnings to employees, they do not 
initiate such warnings without a ﬁgreen lightﬂ from Ben-

nett. Since there is no evidence, documentary or testimo-
nial, describing any specific incident in which a TL is-

sued a verbal warning, we cannot gauge the use of a TL™s 
independent judgment in these circumstances. It is at 
least as likely on this record that a TL simply follows 
Bennett™s instructions in each instance, rather than exer-
cising discretion. Similarly, with respect to disciplinary 
recommendations, we cannot find, without more evi-
dence concerning specific instances, that any such rec-
ommendation was implemented without additional dis-
cretionary action by Bennett. Rather, the evidence indi-
cates that, at best, disciplinary decisions are reached by 
ﬁconsensus,ﬂ not pursuant to
 the recommendation of a 
TL.  Therefore, on this record, we conclude that the Re-
spondent has not satisfied its burden of proving that TLs 
possess supervisory authority in matters of discipline.
8 Time Off  
Each TL reviews and signs the timesheets of the em-
ployees on his teamŠa simple
, clerical matter of time-
keeping on this record. Danforth testified that, pursuant 
to company policy, he approves paid time off during the 
workday for employees who are 
sick or have a doctor™s 
appointment. He cannot, how
ever, authorize the use of 
sick leave or vacation time. 
We disagree with the judge 
that Danforth™s approval of time off demonstrates super-

visory authority, in the absence of evidence that it in-
volves the exercise of independent judgment.  Rather, we 
find on this record that it is simply part of the TL™s rou-

tine timekeeping function. 
Claude Richard, a TL in the yard department, testified 
that on two occasions he decided to permit employees to 
go home early, with payŠon
ce to reward an employee 
for good performance, and the other time to allow an 
employee to meet a visiting relative. Arguably, these 
may be examples of the exercise of independent judg-
ment by Richard. However, Ri
chard also testified that he 
had not been specifically auth
orized by the Company to 
grant time off at his discretion.
 He indicated that he acted 
on his own, consistent with his understanding of a com-

pany policy which he did not identify. 
When an individual has not been notified, orally or in 
writing, that he is vested with a supervisory power, the 
frequency of exercise of the authority is relevant to a 
determination of whether in fact the authority has been 
delegated to him by management. 
Greenspan, D.D.S., 
P.C., supra, 318 NLRB at 76. In the instant situation, 
Richard granted time off on
ly twice. There is no evi-
                                                          
 8 There is some sparsely-detailed evidence involving two discipli-
nary recommendations made by TLs
 against employee Joseph Gitto. 
Thus, at one point, Danforth recommended to Supervisor Ken Newman 
that Gitto be given 3 days off for a 
safety violation. At another time, 
Danforth and another TL recommende
d to Bennett that Gitto not be 
discharged. These recommendations we
re ultimately followed. As with 
the evidence discussed ab
ove, these instances ar
e not sufficiently de-
tailed to establish that the recommendations were the product of inde-

pendent judgment, or that they 
were followed without independent 
discretionary action by management. 
 TREE-FREE FIBER CO. 393dence that any other TL has acted similarly. Human Re-
sources Manager Bennett, the Respondent™s primary wit-
ness in support of the supervisory status of the TLs, did 
not address this issue at all. The Respondent provided no 
other evidence to confirm that
 the TLs have this author-
ity. Thus, from the record ev
idence there exists a strong 
possibility that Richard™s conduct represented an unau-
thorized extension of his timekeeping responsibility. Ac-
cordingly, we conclude that the Respondent has not es-
tablished that Richard™s grants of paid time off were 
based on a legitimate delegation of managerial authority. 
Assignment of Work; Scheduling of Overtime 
The judge found that TL Richard has authority to as-
sign and prioritize work for his yard department team. 

Richard testified that he assigns work to his team mem-

bers. He further testified that he must respond to requests 
from other departments in the Company for his team™s 
servicesŠthat he must decide, for example, when the 
grass and bushes will be cu
t, when the trees will be 
trimmed, and when rooms will be swept. This evidence, 

without more, does not establish that Richard™s decision-
making is marked by independent judgment. His deci-
sions are routine responses to predictable, recurring 
work-assignment issues. See 
Clark Machine Corp.,
 308 
NLRB 555 (1992).  Accordingly, the evidence does not 
establish supervisory authority.  
The judge found that
 the TL in the pulp preparation 
department independently schedules overtime for mem-

bers of his team. The Respondent™s mill manager, Robert 
Jackson, testified that the 
pulp prep team occasionally 
works overtime on 1 weekend day, and that it is the TL™s 
decision which day to workŠSaturday or SundayŠand 
what amount of overtime work will be required. Again, 
this general, conclusory ev
idence, withou
t specific evi-dence establishing that the TL in fact exercises inde-
pendent judgment in making overtime assignments, does 
not establish supervisory authority.  See 
Chevron Ship-
ping Co., 
317 NLRB 379, 381 fn. 6 (1995
); St. Francis 
Medical Center-West,
 323 NLRB 1046, 1047 (1997). 
For these reasons, we find that the Respondent has not 
met the burden of proving that the TLs possess any of the 
supervisory indicia set forth in
 Section 2(11). Therefore, 
we conclude that the TLs are ﬁemployeesﬂ within the 
meaning of Section 2(3), and that they have a sufficient 

community of interest to require their inclusion in the 
production and maintenance unit deemed appropriate for 
collective bargaining in this proceeding. 
ORDER The National Labor Relations Board adopts the rec-
ommended order of the administrative law judge as 
modified below and orders that the Respondent, Tree-
Free Fiber Co., Limited Liability Company, Augusta, 
Maine, its officers, agents, successors, and assigns, shall 
take the action set forth in the Order as modified. 
In paragraph 2(b), delete the date ﬁJune 26, 1996ﬂ and 
insert ﬁJune 11, 1996ﬂ in its place. 
 MEMBER HURTGEN
, dissenting. 
Contrary to the judge and my colleagues, I find that the 
Respondent is not a Burns
1 successor to Statler Indus-
tries.  Accordingly, I find that the Respondent did not 
violate Section 8(a)(5) and (1) of the Act by refusing to 
recognize the Union as the ex
clusive representative of its 
production and maintenance employees. 
Under the ﬁsuccessorshipﬂ do
ctrine, an employer that 
takes over the operations and employees of a predecessor 
employer is required to recognize and bargain with the 
union representing the predecessor™s employees only 
where: (1) there is substantial continuity between the 
predecessor™s and the employer™s operations; and (2) a 
majority of the new employer™s employees, in an appro-
priate unit, consist of the predecessor™s employees. 
Burns
, supra; 
Fall River Dyeing Corp. v. NLRB,
 482 U.S. 
27(1987).  In determining whether successorship has 

been established, the key inquiry is whether, as a result 
of the transitional changes between the predecessor and 
the new employer, it reasonably may be presumed that 
the employees of the new employer desire the same un-
ion representation.  See, e.g., 
Mondavi Foods,
 235 NLRB 
1080, 1082 (1978). 
Applying this analysis, I find that the Respondent is 
not a 
Burns
 successor. There is no substantial continuity 
of the employing enterprise that would justify a finding 

of successorship.
2  Although a number of factors weigh 
against a finding of substantial continuity, I rely, in par-
ticular, on two factors.
3  First, there was a 16-month hia-
tus between the predecessor™s closing of its operation and 

the Respondent™s resumption of a very limited portion of 
that operation.  Second, the Respondent™s operation was 
substantially smaller and different in character from that 
of the predecessor. 
As fully recounted by the 
judge, Statler Industries 
closed its operation on Febr
uary 19, 1995.  Thereafter, 
Statler filed a Chapter 11 bankruptcy petition.  On Feb-
ruary 23, 1996, the Bankruptcy Court approved the sale 
of Statler™s mill to the Respondent and the sale became 
final on April 10.  The Respondent began hiring employ-
ees in April but it did not resume production until about 

June 10.  This lengthy hiatus strongly militates against a 
finding of continuity.  Statler had been closed for over a 
                                                          
 1 NLRB v. Burns Security Services,
 406 U.S. 272 (1972). 
2 The Respondent concedes that, at times material, a majority of its 
unit employees were former unit employees of the predecessor. 
3 As the judge acknowledged, th
e Respondent™s personnel policies 
and work procedures had a number of differences from those of the 
predecessor.  In particular, the Respondent instituted a concept of self 
directed work teams headed by a te
am leader.  Contrary to my col-
leagues, and for the reasons given 
by the judge, I agree with the judge 
that the Respondent™s team leaders were statutory supervisors.  How-
ever, regardless of the status of the team leaders, it is clear that Re-
spondent™s team approach represented a significant change from the 
work procedures of the predecessor. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 394year when Respondent purchased the mill.  It was still 
later when Respondent resumed operations.  In these 
circumstances, employees w
ould reasonably view Re-
spondent as a new operation rather than a continuation of 
the old Statler operation.
4  This in turn would reasonably 
have an impact on their views on representation. 
 Further, when Statler closed, it laid off most of its 500 
employees.  As noted, the Respondent began hiring em-
ployees in April 1996 and resumed operations in June.  
The Union demanded recognition in May 1996.
5  When 
Respondent actually resumed production on June 10, it 
had about 50 employees.  Thus, its operation was about 
10 percent of the size of the predecessor. 
My colleagues argue that, during the hiatus, employees 
would have reasonably maintained expectations that the 
plant would reopen.  I disagree.  In this regard, my col-
leagues point to a skeleton crew during the hiatus; collec-
tive bargaining with the Union to reach accommodations 
that would permit a reopening; and negotiations for a 
sale.  None of these factors would give rise to reasonable 
expectations that the plant would reopen.  Indeed, the 
lack of success in collective 
bargaining, and the lack of 
initial success with respect to negotiations to sell, would 
point the other way.  Finally, even if there were reason-
able expectations of a reopening, there was no reasonable 
expectation that the facility would remain unchanged or 
that all of the predecessor™s 
employees would 
be hired.  
And, as discussed above, neither of these events came to 
pass. With its reduced size, Respondent undertook only one 
portion of the predecessor™s multifaceted operation.  As 

described by the judge, Respondent produced only jumbo 
rolls of paper.  Statler produced a wide array of finished 
products.   Further,  Respondent sold only to other manu-
facturers who made a finished product.  Statler sold fin-
ished products to retailers.  For the same reason, Re-
spondent sold off a substantial amount of Statler™s 
equipment.  Further, with its reduced size and different 

operation, the Respondent had a smaller list of customers 
than Statler. 
My colleagues do not view the Respondent™s operation 
to be significantly different from that of the predecessor.  

I disagree.  In my judgment, Respondent™s operation, 
limited to producing jumbo roles, was far different from 
the predecessor™s varied operation.  Employees would 
recognize the significant differences. 
In my dissents in 
Bronx Health Plan,
 326 NLRB 810 
(1998), and 
M. S. Management Associates, Inc.,
 325                                                           
                                                           
4 In 
Citisteel USA v. NLRB,
 53 F.3d 350 (D.C. Cir. 1995), the court, 
in disagreeing with the Board™s finding of successorship, stated, ﬁThe 
occurrence of a lengthy hiatus may well weigh against the reimposition 
of a bargaining obligation when operations are set to resume,ﬂ citing 
Food & Commercial Workers Local 152 v. NLRB,
 768 F.2d 1463, 1472 
(1985). 
5 The Union apparently sent its demand on May 8 but Respondent 
did not receive it until May 31. 
NLRB 1154 (1998), I set forth why the size of the new 
employer™s unitŠrelative to that of the predecessor™s 
unitŠis an important factor in assessing successorship 
status. When a new employer hires only a small portion 
of former employees, that may well be an indication of 
more than a mere change in magnitude.  Rather, as here, 
this change reflects modification of the character of the 

business.  As noted above, the Respondent™s operation is 
limited to manufacturing jumbo rolls of paper.  It does 
not produce the several finished consumer products 
manufactured by Statler.  Thus, it is not only much 
smaller than Statler but it is also a different sort of opera-
tion.  In these circumstances, as in 
Nova Services Co., 213 NLRB 95, 97 (1974), the new employer™s substan-

tially diminished unit is essentially ﬁtoo fragmentary a 
basis upon which to predicate a finding of legal succes-
sorship.ﬂ 
Ultimately, I find that the facts of this case are more 
compelling against a finding of successorship than in 
either 
Bronx Health Plan
 or in 
M. S. Management,
 supra. 
In those cases, there was no hi
atus in operations.  Here, 
we have both a substantial hiatus and a new employer 

whose operation is much smaller and of a different char-
acter than its predecessor.  In these circumstances, I 

would not presume that employees™ desires in regard to 
union representation remain as they were under the 
predecessor.  I find that 
the Respondent was not a suc-
cessor to Statler.  I would let these employees decide for 
themselves whether they wish
 to be represented by the 
Union. 
 Robert DeBonis, Esq. 
and John E. Arbab, Esq., 
for the General 
Counsel. Charles S. Einsie
dler Jr., Esq., 
of Portland, Maine, for the Re-
spondent-Employer. 
Jonathan S. R. Beal, Esq., 
of Portland, Maine, for the Charging 
Party. 
DECISION STATEMENT OF THE 
CASE BRUCE D. R
OSENSTEIN
, Administrative Law Judge. This case 
was tried before me at Augusta, 
Maine, on July 21, 22, 23, and 
24, 1997, pursuant to an amended complaint issued by the Re-
gional Director of the National Labor Relations Board (the 
Board) for Region 1 on April 4, 1997, and which is based upon 
an original and amended charge 
filed by United Paperworkers 
International Union, AFLŒCIOŒCLC, and its Locals 57 and 82 
(the Union) on June 26, 1996,
1 and March 27, 1997.  The com-
plaint alleges that Tree-Free Fiber Co., Limited Liability Com-
pany (the Respondent) has engage
d in certain violations of 
Section 8(a)(1) and (5) of the National Labor Relations Act (the 
Act). 
Issues 
 (1) Whether Respondent is a successor to Statler Industries, 
Inc. (Statler) with respect to the facilities acquired by Respon-
dent from Statler. 
 1 All dates are in 1996 unless otherwise indicated. 
 TREE-FREE FIBER CO. 395(2) If Respondent is a successor to Statler, whether Respon-
dent unlawfully failed to negotiate and bargain with the Union 
as the exclusive collective-bargaining representative of unit 
employees who had formerly been 
employed by Statler at those 
facilities and who had formerly been represented by the Union 
while working for Statler.   
All parties were given full opport
unity to participate, to in-
troduce relevant evidence, to examine and to cross-examine 
witnesses, to argue orally, and to 
file briefs.  Briefs, which have 
been carefully considered, were filed on behalf of the General 
Counsel and the Respondent. 
On the entire record of the case, and from my observation of 
the witnesses and their demeanor, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 The Respondent is a corporation engaged in the manufacture 
and recycling of tissue paper, w
ith an office and place of busi-
ness in Augusta, Maine, where in conducting its business op-
erations, it annually sold and 
shipped goods valued in excess of 
$50,000 directly to points outside 
the State of Maine. The Re-spondent admits and I find that it is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 

the Act and that the Union is a labor organization within the 
meaning of Section 2(5) of the Act.   
II. THE ALLEGED UNFAIR LABOR PRACTICES
 A. The Facts 
1. Background on Statler and Respondent 
a. Statler 
Statler operated a paper mill from 1968 to February 19, 
1995, when it closed the mill and laid off the majority of its 
employees.  Throughout this period 
it was party to a series of 
collective-bargaining agreements (CBA) with the Union.  After 
the shutdown, from April to August 1995, the parties attempted 
to negotiate a more ﬁstreamlined versionﬂ of the CBA.  The 
negotiations were unsuc
cessful and the lead negotiators for the 
Union and Statler abandoned the process.  
Statler was in the business of
 manufacturing consumer paper 
products and principally made napki
ns, facial tissue, toilet pa-
per, and paper towels.  Most of 
their sales were made to private 
labels that were sold in grocery stores for purchase directly by 
the consumer.  Statler operated three paper machines that pro-
duced 40-inch jumbo rolls of paper, the majority of which were 
sent to the converting section that made the above noted con-
sumer products.  A small percentage of the jumbo rolls were 
not converted to consumer products
 and were sold directly to 
independent outside converters. 
On or about March 20, 1995, Statler filed a Chapter 11 bank-ruptcy petition.
2  On February 23, the  Bankruptcy Court ap-
proved the sale of the mill to Respondent and it became final on 
April 10.3  Thus, there was approximately a year hiatus from 
the shutdown of Statler until 
Respondent began operations. 
                                                          
                                                                                             
2 The Union settled its claims in the bankruptcy proceeding for 
$2,030,000, and Statler employees r
eceived severance payments based 
on their length of service. 
3 Par. 7 of the sale agreement stat
es in pertinent part that: ﬁBy ac-
quiring the Assets, Tree-Free shall not 
be deemed to be a successor in 
b. Respondent On April 10, Respondent purchased the assets of Statler for 
$10 million that included the land, buildings, 3 paper machines, 

and 11 lines of converting equipment.
4  When Respondent ac-quired the site, the original plan was to build a brand new $80 

to $100 million  deinking pulp facility.  The business plan also 
called for operating one of the paper machines to produce 
jumbo rolls of paper to be sold directly to outside converters.  
Respondent did not intend to convert the jumbo rolls of paper 
into consumer products as did Stat
ler.  It was anticipated that 
Respondent could operate the pa
per machine while they were 
gearing up to build the new pulp facility with a positive cash 
flow. The business plan changed, however, as the worldwide 
price of pulp dropped dramatically
 and the decision to build the 
pulp facility was put on hold.  
Thus, it was decided to proceed 

with the production of jumbo rolls
 of paper and a capital in-
vestment of $2.3 million was committed to upgrade paper ma-
chine 3 and to improve the physical structure of the mill.  To 
assist in raising this capital, Respondent sold Statler™s convert-
ing equipment for $2 million and derived additional funds from 
the salvage of paper machine 1, 
after removing usable parts to 
support the possible reactivating of paper machine 2. 
2. Respondent™s officers and supervisory team 
Samuel Posner, Respondent™s president and a primary inves-
tor, was instrumental in completing the purchase of Statler.  In 
March 1996, before the final pu
rchase was approved by the 
Bankruptcy Court, Posner met with former Statler Paper Mill 
Manager Bob Jackson, Chief Engineer Brad Snow, and Plant 
Controller Bill Perry.  Shortly after this meeting, each of these 
individuals was hired to comme
nce employment with Respon-
dent on April 11, in the supervisory positions of mill manager, 
manager of pulp prep, and corporate controller.
5  Likewise, 
Richard McElhaney, the former waste treatment plant superin-

tendent at Statler was hired on 
April 11, as Respondent™s direc-
tor of environmental services and Kenneth Newman, a former 
Statler forman was also hired on April 11.  Newman, an admit-
ted statutory supervisor, sc
hedules the production on paper 
machine 3, and purchases che
micals and materials for Respon-
dent.  3. The team leader positions 
From the inception of its opera
tion, Respondent consistently 
emphasized that it was a different company then Statler.  As 

part of this process, it adopted the concept of self-directed work 
teams headed by a team
 leader.  The team l
eader is responsible 
for making sure the crew works safely, fills out accident re-
 interest to the Debtor, nor shall Tree-Free be deemed to assume any 
liabilities or obligations of the Debtor.ﬂ  (R. Exh. 4.) 
4 Respondent™s operating agreement shows that Statler President Len 
Sugarman invested $50,000 in the purchase price with an option to 
invest an additional $150,000.  
Although Sugarman did not avail him-
self of this investment opportun
ity, he was employed by Respondent 
until September 1996, when he left to
 pursue other interests.  During 

this period, Sugarman was paid a sa
lary and reimbursed for expenses.  
Likewise, Paul Sugarman, the chief 
financial officer of Statler, was 
employed in the same capacity at Respondent until August 1996.  Dur-
ing his tenure, he was authorized 
to deposit and withdraw money from 
Respondent™s bank account.  Neither of the Sugarman™s had any direct 

responsibilities in the day-to-day operations of Respondent. 
5 Snow and Perry continued as statutory supervisors until September 
11 and December 10,  when they ended their employment with Re-
spondent. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 396ports, and must report any equipment failures.  For approxi-
mately the first year of mill operation (June 1996 to May 1997), 
each work team assigned to paper machine 3 was composed of 
six individuals.  The positions for each work team are com-
prised of the team leader, back tender, winder operator, assis-
tant winder operator, utility operator, and oiler stock handler. In 
approximately May 1997, the oiler stock handler position was 
eliminated and since that time paper machine 3 is operated with 
five individuals.     
The Respondent opines that the team leader positions pos-
sess supervisory indicia while 
the General Counsel and the 
Union dispute this assertion.  An analysis of this issue will be 
addressed later in th
e decision.     
4. Statler employees 
On February 19, 1995, Statler 
ceased production and laid off 
the majority of its 500 production  employees.  Since the insur-
ance companies required a physical presence on the property, a 
number of employees were retain
ed on the Statler payroll after 
February 1995.  For example, Statutory Supervisors Snow, 
Perry, and McElhaney continued their employment through 
1995 and early 1996 until they were hired by Respondent on 
April 11, and employee Claude
 Richard was retained through-out the same period because of his knowledge of the Statler 
sprinkler systems.  He was hired by Respondent on April 11, as 
a team leader in the yard department. 
The job classifications for paper machine 3 at Statler in-
cluded the machine tender, back tender, third, fourth, and fifth 
end, and the stock handler oiler position.  According to Re-spondent™s team leader, Ted Danforth, who held the position of 
machine tender at Sta
tler, the job descriptions at Respondent 
primarily follow the job descriptions at Statler with the duties 

of those positions being quite similar.  While some additional 
duties were assumed by Respondent employees in the team 
leader and back tender positions, including quality control and 
taking care of minor maintenance problems, the responsibilities 
and duties are substantially si
milar and during the period from 
June 10 to May 1997, Respondent produced 40-inch jumbo 
rolls of paper as did Statler with the same complement of six 
employees operating paper machine 3.     
Pursuant to the CBA, Statler employees enjoyed health and 
life insurance and were enrolled in a pension plan.  Respon-
dent™s employees have their fri
nge benefits specified in the 
Associate handbook (R. Exh. 15).  
While some of these benefits 
are similar, their are a number of significant differences.  For 
example, Statler did not give 
paid sick days and Respondent 
provides three paid sick days.  At Respondent, if someone 
leaves early because they are sick, they will be paid for the 
remainder of the day.  Such a be
nefit was not avai
lable at Stat-
ler.   
Statler employees punched a tim
eclock, while employees at 
Respondent give their hours to the team leader who reviews 

and approves the timesheets for all employees on their team.  
Statler employees were required to park outside the mill prem-
ises while Respondent employees 
are permitted to park inside 
the mill entrance adjacent to their work areas.      
Despite a number of differences in personnel policies and 
work procedures, Respondent Supervisor Kenneth Newman 
testified that Statler and Respon
dent are similar in a number of 
respects.  For example, Responde
nt uses some of the same 
vendors to purchase their materials and chemicals as did Stat-
ler, the boiler house that supported Statler is used by Respon-
dent, the paper is weighed and shipped in the same manner, the 
pulp is prepared by employees in the same manner, the waste 
treatment facility that supported 
Statler is used by Respondent, 
both Statler and Respondent main
tain yard crews, and both 
Statler and Respondent use clamp 
and forklift trucks and chain 
falls to move and load jumbo rolls. 
5. Respondent™s employees 
Before taking applications fo
r employment, that began in 
March 1996, Respondent establis
hed its wages, hours, and 
working conditions and conditioned all offers of employment 
upon acceptance of these working conditions.  Respondent 
retained Lewis Scott in March 1996, to develop the employee 
handbook and coordinate the hiring pr
ocess.  After applications 
were received from newspaper so
licitation, the applicants were 
initially screened by Scott and if qualified were referred to the 
hiring managers.  Thereafter, the applicants were sent to the 
team leaders to find out whether they thought the individuals 
would make good employees.  The team leaders then commu-
nicated with the hiring managers or Scott to give their input 
into the hiring process.  Scott e
xplained to the applicants that 
Respondent was different from St
atler and would have a new 
seniority system, different rates 
of pay, a new benefit package, 
and a new way of managing the organization.  He told prospec-
tive employees that paper machin
e 3 will be staffed by four 
teams working a 12 hour, 3 on/3 off work schedule.       
Respondent has a completely 
separate tax identification 
number, bank, bank account, te
lephone numbers, safety manu-
als, financial books, accountan
ts, and insurance policies from 
those of Statler.   
On June 10, Respondent started the operation of paper ma-
chine 3.  Before that date, employees were involved in prepar-

ing the paper machine for operation and cleaning and painting 
the mill.  Team Leader Danforth testified that he received no 
special training in the operation of paper machine 3, primarily 
because he and the majority of other employees previously 
worked on the machine while employed at Statler.  Of the ap-
proximately 50 employees on board
 on June 10, about 34 were formerly employed by Statler and were represented by the Un-
ion.  This complement of employees remained constant be-
tween June 10, 1996, and June 1997, when Respondent com-menced hiring in order to support the startup of paper machine 

2.  Thus, at the time of the he
aring, Respondent employed ap-
proximately 81 individuals including supervisors.  Of these 81 
employees, 23 are supervisors or administrative personnel in-
cluding 10 team leaders that Respondent asserts are statutory 
supervisors.  Of the remaining 58 production employees, about 
38 were former Statler empl
oyees (Jt. Exh. 1).   
6. Customers While Statler had a larger list of customers then Respondent, 
Mill Manager Bob Jackson testified that a number of compa-

nies listed on Respondent™s 1997 cu
stomer list were also cus-tomers of Statler during his tenure of employment from Sep-
tember 1993 to February 19, 1995, and April 1995 to April 10, 
1995.  Likewise, he verified that certain vendors on the cus-
tomer list were also vendors of Statler.   
7. Demand for recognition and results 
On or about May 8, the Union requested that Respondent 
recognize it as the exclusive coll
ective-bargaining representa-
tive and bargain with it on behalf of Respondent™s production  
and maintenance employees.  Th
e Union™s May 8 letter was not 
received by Respondent until May 31, and by letter dated June 
 TREE-FREE FIBER CO. 39711, Respondent refused to bargain with or recognize the Union 
as the exclusive bargaining representative of its employees.  As 
of May 8, Respondent does not di
spute that a majority of its 
hourly production and maintenan
ce employees were former 
employees of Statler.  Respondent maintains however, that the 
team leaders in place on May 8 and thereafter are supervisors, 
and should be excluded from any 
collective-bargaining unit that may be found appropriate.   
The Union seeks to represent a bargaining unit described as 
follows:  All production and maintenance 
employees employed at the 
Respondent™s existing Augusta, Maine facility, but excluding 
office clerical employees, salesmen, professional employees, 
guards, and supervisors as defined in the Act. 
 B. Analysis and Conclusions 
1. Applicable legal principles 
An employer succeeds to the collective-bargaining obliga-
tions of a predecessor employer 
if (1) there is ﬁsubstantial con-
tinuityﬂ between the two employi
ng enterprises; and (2) a ma-
jority of the successor™s employees in an appropriate unit were 
also employed by the predecessor.  
Capital Steel & Iron Co., 
299 NLRB 484, 486 (1990).  See also 
CitiSteel USA, 
312 NLRB 815 (1993), enf. denied 53 F.3d 350 (D.C. Cir. 1995).  
In Briggs Plumbingware v. NLRB, 
877 F.2d. 1282, 1285Œ1286 
(6th Cir. 1989), the court pointed out that based on 
NLRB v. 
Burns Security Services, 
406 U.S. 272, 280Œ281 (1972), and on 
Fall River Dyeing Corp. v. NLRB, 
482 US. 27 (1987), the 

Board is required to conduct its 
ﬁsubstantial continuityﬂ analy-
sis from the perspective of the employees who have been re-

tained to determine ﬁwhether these employees . . . will under-
standably view their job situati
ons as essentially unaltered.ﬂ  
The court in Briggs goes on to explain that the successor de-
termination is important because of the presumption that fol-lows: that the union with which the predecessor bargained con-

tinues to enjoy majority status with the successor™s employees.  
Id. at 1286. 
In assessing the ﬁsubstantial continuityﬂ of the enterprise, the 
Board considers a number of factors: the degree of similarity in 
the nature of the two businesses, the extent to which the em-
ployees of the new company are performing the same jobs they 
did in their old jobs under the sa
me conditions and supervisors, and the degree of similarity between the products, the produc-

tion process and customers.  Fall River Dyeing, 
supra.  See also 
Georgetown Stainless Mfg. Corp., 
198 NLRB 234, 236 (1972), 
Blitz Maintenance, Inc., 
297 NLRB 1005, 1008 (1990). 
Of all the factors bearing on successorship, perhaps the most 
important is a comparison of the work force of the predecessor 

and the alleged successor; if a majority of the latter™s employ-
ees had previously been employed by the former there is usu-
ally a successorship, where the bargaining unit of the predeces-
sor remains appropriate.  See 
Control Services, 319 NLRB 
1195 (1995).  In Trident Seafoods, 
318 NLRB 738 (1995), the Board stated, ﬁa mere change in
 ownership should not uproot 
bargaining units that have enjoyed a history of collective bar-
gaining unless the units no longer conform reasonably well to 
other standards of appropriateness.  The party challenging a 
historical unit bears the burden 
of showing that the unit is no 
longer appropriate [and] the eviden
tiary burden is a heavy one.ﬂ   
2. Factual findings regarding successorship 
a. The appropriateness of the Union™s demand 
for recognition Respondent contends that because the Union™s May 8 letter 
demanding recognition was authored by the International Un-
ion, and the parties™ CBA  recognizes the signatory locals as the 
sole collective-bargaining agent for the employees, the demand 
for recognition is inappropriate and relieves the Respondent 
from any obligation to bargain with
 or recognize the Union.   
The first CBA covering the period from September 1, 1968, 
to August 31, 1971 (G.C. Exh. 15), shows that the United Pa-
permakers and Paperworkers, AFLŒCIO and its Local No. 84, and the International Brotherhood of Pulp, Sulphite and Paper-
mill Workers, AFLŒCIO and its Augusta Local No. 57, were 
recognized by Statler as the sole
 collective-bargaining agent for 
its employees.  Thereafter, in
 or around 1972, the two Interna-
tional Unions merged and formed the United Paperworkers 
International Union.  Local No. 84 changed its number to Local 
82 but the two local unions did not agree to merge and contin-
ued as independent local unions representing their respective 
Statler production and maintenance employees.  In the next 
CBA introduced in evidence covering the period from Septem-
ber 1, 1975, to August 31, 1977, the cover page reads: ﬁLabor 
Agreementﬂ  between Statler tissue division of Statler Indus-tries and the United Paperworkers International Union, AFLŒ
CIOŒCLC, and its Augusta Locals 82 and 57. (G.C. Exh. 14.)   
The preamble states that, ﬁthis agreement is made by and be-
tween the Augusta plant of Statler Tissue Div. of Statler Indus-
tries and the United Paperworkers International Union, AFLŒ

CIOŒCLC and its Augusta Locals No. 82 and 57.ﬂ   The CBA 
is signed by representatives of 
the International Union and the 
Locals.  In articl
e 2, recognition, it states 
in pertinent part: ﬁThe 
Company recognizes the signatory Locals as the sole collective 
bargaining agent for its employees in the work which properly 
comes under its jurisdiction.ﬂ   
During the period of time that the 1975 CBA was in effect, 
the Board issued on August 25, 1976, a certification of repre-

sentative in Case 1ŒRCŒ14,604, to the United Paperworkers 
International Union, AFLŒCIO (G.C. Exh. 16).  That certifica-
tion covered the pulp preparatio
n quality control technicians, 
paper testers, and paper inspecto
rs employed at Statler™s Au-
gusta, Maine Mill.  In each of
 the subsequent CBA through 
1994 (G.C. Exhs. 2, 10, 11, 12, and 13), the parties™ ﬁLabor 
Agreementﬂ and ﬁPreambleﬂ language includes Statler and the 
United Paperworkers International Union, AFLŒCIOŒCLC and 
its Augusta Locals No. 82 and No. 57 and the CBA are signed 
by the International Union and the Locals.  Likewise, the lan-
guage contained in article 2, re
cognition, in each of the CBA 
shows that Statler agrees to recognize the signato
ry Locals as 
the sole collective-bargaining agent for its employees in the 
work which properly comes unde
r its jurisdiction including 
those employees as certifie
d in NLRB Case 1ŒRCŒ14,604. 
While I understand the argument advanced by Respondent 
that the recognition clause in the CBA designates the signatory 
Locals as the sole collective-bargaining agent for Statler em-
ployees, and the subject demand for recognition was initiated 
by the International Union, I am not persuaded that this under-
mines the Union™s May 8 demand for recognition.   
First, I note that the ﬁLabor Agreementﬂ and ﬁPreambleﬂ 
language contained in each of 
the former CBA shows that the 
agreement is made between Statler and the United Paperwork-
ers International Union, AFLŒCIOŒCLC and its Augusta Lo-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 398cals No. 82 and No 57 and the International Union signed each 
of the CBA.  Second, article 4 in each of the former CBA enti-
tled ﬁAdjustment of Disputes,ﬂ contains provisions that provide 
for the International Union to be specifically involved in set-
tlement discussions at the last step of the grievance procedure 
prior to the matter being referred to arbitration.  Thus, it is evi-
dent, that Statler recognized the 
International Union as a party to the CBA.  Moreover, International Union Representatives 
William Carver and Raymond Hinckley credibly testified that 
the International Union fully participated in consecutive collec-
tive-bargaining negotiations with Statler representatives since 
1975, and at all times served as
 the chief union spokesperson.  
This was confirmed by Respondent Mill Manager Bob Jackson 
and Respondent witness Craig Gray, who previously served as 
president of Local 57.  Additionally, Statler representatives 
directly contacted the International Union to request a freeze in 
a negotiated wage increase for 1 year and informed the Interna-
tional Union that it was planning on building a waste treatment 
plant in advance of negotiati
ons over the wages and hours of 
employees to be assigned to that
 facility.  Third, in 1976, the 
Board certified the International Union as the exclusive collec-

tive-bargaining representative fo
r the pulp preparation quality 
control technicians, paper test
ers, and paper inspectors em-
ployed at Statler and this cer
tification is found in the recogni-
tion clause for each of the parties™ successive CBA through 
1994.   
Considering the forgoing, and particularly noting the 1976 
Board certification of the International Union and the admis-
sion of Respondent witnesses that the International Union fully 
participated in the administra
tion of the CBA and consecutive 
contract negotiations since 1975,
 I find that despite the lan-
guage recognizing the signatory Lo
cals as the sole collective-
bargaining agent, a longstanding past practice developed be-

tween the parties which establishes that the International Union 
is the employees collective-bargai
ning agent.   Thus, I find that 
the evidence conclusively establishes that Statler consistently 
recognized the International Uni
on as the exclus
ive collective-
bargaining representative of its production and maintenance 

employees.  Therefore, I reject
 the Respondent™s argument that the May 8 demand for recognition is not appropriate, privileg-
ing its refusal to recognize and negotiate with the Union over 
the employees terms and c
onditions of employment.
6 See 
Ver-
mont Marble Co., 
301 NLRB 103 (1991). 
b. The issue of substantial continuity 
The factors to look to in determining where there is substan-
tial continuity were summarized by the Supreme Court in 
Fall River, 
supra, as follows: 
 [W]hether the business of bot
h employers is essentially 
the same; whether the employees of the new company are 
doing the same jobs in the same working conditions under the same supervisors; and whether the new entity has the 
same production process, produces the same products, and 
has basically the same
 body of customers. 
                                                          
 6 I make this finding despite Respondent™s reliance on the case of 
Newell Porcelain Co., 307 NLRB 877 (1992), affd. 
Electrical Workers 
UE v. NLRB, 
986 F.2d 70 (4th Cir. 1993).  In that case, unlike here, the 
union representative did not make 
clear to the employer who was the 
appropriate collective-bargaining representative.  Thus, the Board and 
the court of appeals found that in the absence of a valid demand for 
recognition and bargaining, a viola
tion of the Act cannot be found. 
These factors are to be assessed primarily from the 
perspective of the employees
.  Thus, the question is ﬁwhether those employees who 
have been retained will 
view their job situations 
as essentially unaltered.ﬂ 
 Respondent contends that it is not a successor because its 
business, after the purchase of assets from Statler, is entirely 
different in that it does not convert jumbo rolls of paper into 
consumer products.  Contrary to this contention, I find that 
there is ﬁsubstantial continuityﬂ between the Statler operation 
and Respondent™s. 
First, it is apparent that Respond
ent is still in the same place 
performing the same basic operati
on as under Statler.  Indeed, 
Respondent employees continue to
 make jumbo rolls of paper 
on the same paper machine previously used to produce those 
rolls at Statler.  From the in
ception of Respondent™s startup of 
paper machine 3 on June 10, it continued to produce 40-inch 

jumbo rolls of paper with some of the same workers previously 
employed at Statler.  This c
ontinued uninterrupted until May 
1997, when Respondent upgraded paper machine 3 to produce 
60-inch jumbo rolls of paper but still retained the capability to 
produce 40-inch rolls of paper and did so for certain customers.  
Thus, for approximately a 1-year
 period, the same jumbo rolls 
using some of the same employees were produced on the iden-
tical machine used by Statler. 
Where a new employer ﬁuses substantially the same facilities 
and work force to produce the same basic products for essen-
tially the same customers in the same geographic area,ﬂ it will 
be regarded as a successor.  
Valley Nitrogen Products, 
207 
NLRB 208 (1973).  This proposition is in no way undermined 
by the upgrading of paper machine 3.
  In this regard, the instal-
lation of the horizontal arm reel winder together with a bridge 

crane to make 60-inch jumbo rolls and the construction of an 
additional truck loading dock and warehouse was not com-
pleted until May 1997, a period approximately 1 year after the 
Union™s demand for recognition.  Therefore, I find from the 
employees perspective, Respondent was operating for a 1-year 
period substantially the same busin
ess enterprise as Statler.  
Other factors also support this conclusion.   
First, while I note that there was a 1-year hiatus from the 
close of Statler™s mill until the purchase of those assets by Re-
spondent on April 11, paper mach
ine 3 was fully operational 2 
months later on June 10.  Th
us, unlike the court of appeals 
holding in CitiSteel USA, 
supra, that found a 2-year hiatus in 
production coupled with the transformation of a low-volume 
specialty steel mill into a high volume minimill defeated suc-
cessorship, operations here co
mmenced within 2 months of purchase and the mill continued to make jumbo rolls of paper 
on the same paper machine used by the predecessor.    
Second, I find that while Res
pondent™s employees began per-
forming low level maintenance on paper machine 3 that previ-
ously had been done by Statler 
employees in another depart-
ment, such maintenance assignmen
ts did not significantly alter 
employees™ job duties.  Further,
 while the Respondent assigned 
employees the new task of iden
tifying problems and participa-
tion in team meetings to propose alternatives to mitigate prob-
lems, there is no indication that this interfered with their normal 
work duties.  Accordingly, even
 if Respondent made changes to 
employees™ jobs after it started operations, which occurred after 
the Union had demanded recognition, I would find that such 
changes were not so great as to 
sever the substantial continuity 
between the Respondent™s operation and that of Statler.  
 TREE-FREE FIBER CO. 399Third, I find that as of May 8, a majority of Respondent™s 
production unit was employed by the predecessor.  Moreover, 
even with the increased hiring
 undertaken in June and July 
1997 to support the startup of pape
r machine 2, the record still 
establishes that a majority of
 Respondent™s production unit was previously employed by Statler.   
The complement of supervisors also supports successorship.  
In this regard, even before the Bankruptcy Court approved the 

sale of Statler™s assets, Respondent™s president, Posner, met 
with and subsequently hired Bo
b Jackson, William Perry, and 
Brad Snow, all of whom held high-level positions at Statler.  
Significantly, Bob Jackson held 
the position of paper mill man-
ager at Statler and was hired as mill manager for Respondent.  

Thus, he knew and previously s
upervised the majority of the 
production employees who were hi
red on or before June 10, and continue to work on Responde
nt™s paper machine 3.  Soon 
thereafter, Respondent hired Ri
chard McElhaney and Kenneth 
Newman to its supervisory complement, both of whom held 

managerial positions at Statler.    
In summary, I find that the hiatus between the purchase of 
the assets and start up of the mill was minimal, the location 
remained the same, a number of
 the high-level supervisors remained the same, a number of customers and vendors re-
mained substantially the same, a
nd finally, while the scale of 
Respondent™s business and the products produced have been 

reduced from those which existed under Statler,  the method of 
production of the jumbo rolls of tissue paper has remained es-
sentially the same. 
In light of the above, I find that Respondent is a successor to 
Statler, because the facts reflect ﬁsubstantial continuityﬂ be-
tween Respondent and Statler.   
I further find that by failing to recognize and to bargain with 
the Union, Respondent has violat
ed Section 8(a)(1) and (5) of 
the Act.
7 3. The team leader issue 
The Respondent takes the position that the team leader posi-tions possess supervisory indici
a and should be excluded from 
any collective-bargaining unit found to be appropriate herein. 
Contrary to this argument, th
e General Counsel and the Un-ion assert that Respondent™s team leaders do not possess super-
visory indicia and should be included in any appropriate collec-
tive-bargaining unit.   
Respondent™s human resource manager, Reiko Bennett, credibly testified that team leaders are involved in the hiring 
process.  First, the core hiring team reviews the applications 
and conducts the initial applican
t interviews.  Thereafter, the 
team leaders meet with the applicants and give their recom-
mendations to the core hiring team whether they think the ap-
plicants will make good employees.  On occasions, after the 
interview, team leaders have recommended to the core hiring 
team not to hire an applicant 
and those recommendations have 
been followed.  Bennett also test
ified that Respondent regularly 
                                                          
 7 I make this finding despite Respondent™s contention that the Bank-
ruptcy Court determined that ﬁ[b]y acquiring the Assets, Tree-Free 
shall not be deemed to be a successor 
in interest to the Debtor, nor shall 
Tree-Free be deemed to assume an
y liabilities or obligations of the 
Debtor.™™ (R. Exh. 4, par. 7.)  In th
is regard, I conclude that the succes-
sor bargaining obligation incurred by 
Respondent is not a claim or debt 
that is dischargeable by a Bankrupt
cy Court or can be binding on the 
Board.  See Golden State Bottling Co. v. NLRB, 
414 U.S. 168, 184 
(1973), and 11 U.S.C. § 101 (5) and (12). 
has 1 hour weekly supervisory st
aff meetings and shift team leaders on duty must attend those meetings.   
Respondent has two types of written discipline.  The first 
consists of a verbal warning which is documented and the sec-ond step is a written reprimand.  Bennett™s signature must ap-
pear on both forms and the team leader must discuss the disci-pline with her before she signs the form.  In the case of a verbal 
warning, Bennett signs the form after the document is given to 
the employee by the team leader.  Team Leader Ted Danforth 
credibly testified that he recommended to Bennett that em-
ployee Benjamin Sack not be permitted to transfer to a day job 
and that this recommendation wa
s followed.  Likewise, Dan-
forth on  August 26, gave a written  reprimand to employee 
Jeffrey Deschaine to document pr
ior verbal warnings regarding 
unsafe work habits, inappropriate
 behavior and attitude, and 
paper quality issues.  In this warning, Danforth notes that after 
discussions with the mill manager and the human resources 
manager, it was decided to extend his probationary period an-
other 90 days (R. Exh. 8).  Additionally, Danforth recom-
mended to Supervisor Kenneth Newman that an employee re-
ceive 3 days off and he agreed with the recommendation. 
Danforth also testified that he
 interviews prospective appli-
cants for employment, is paid a higher hourly wage then mem-
bers of his team and reviews and approves the weekly time-
sheets of all employees on the team.  Danforth leads team meet-
ings regarding safety and how 
to improve performance and has 
used his authority to let em
ployees go home early.  Team 
Leader Claude Richard credibly testified that he interviews 
prospective applicants for his yard team and then apprises the 
core hiring team whether he can use those applicants.  Richard 
also conducts safety meetings 
and has met with a number of 
employees in his office to discu
ss safety issues.  He documents 
these meetings and retains those notes in the employee™s per-
sonnel file.  Richard testified th
at he has the authority to let 
employees go home early and has exercised that authority.  In 
this regard, Richard delegated certain responsibilities to an 

employee during a planned absence from the mill.  The em-
ployee completed those duties in an exemplary manner and 
Richard gave the employee se
veral hours off as a reward.  
Richard also reviews the hours worked for each of his team 

members and signs the weekly employee timesheets.  Lastly, 
Richard credibly testified that he has the sole authority to as-
sign and prioritize work for the ya
rd crew.  In this regard he 
must independently decide, 
among the numerous requests re-ceived for services of the yard crew, the priority for making and 
completing those work assignments. 
Mill Manager Jackson credibly testified that the team leader 
in the pulp section can and ha
s independently scheduled over-
time for his team members.   
Although Danforth and Richard testified that they normally 
work alongside their team memb
ers, the above testimony con-
clusively establishes that Respondent™s team leaders exercise 
independent judgment rather then just making routine deci-
sions.  In this regard, team leaders effectively participate in the 
hiring process and recommend whether applicants should or 
should not be hired, they prepar
e and give written warnings to employees and can recommend more 
severe discipline, they are 
paid more then other team memb
ers, they review and sign em-
ployee timesheets, they can authorize employees time off, and 

they independently schedule ove
rtime and attend weekly super-
visory staff meetings.     
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 400Under these circumstances, I fi
nd that Respondent™s team 
leaders are 2(11) supervisors under the Act and must be ex-
cluded from the below noted appr
opriate collective-bargaining 
unit.  
K.B.I. Security Services, 
318 NLRB 268 (1995).   
CONCLUSIONS OF 
LAW 1.  The Respondent is an empl
oyer within the meaning of 
Section 2(2), (6), and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act.  
3.  Respondent is a successor employer to Statler. 
4.  Respondent™s team leaders are supervisors within the 
meaning of Section 2(11) of the Act and must be excluded from 
the unit set forth below. 
5.  Since May 8, the Union has been the exclusive collective-
bargaining representative of Re
spondent™s employees in the 

following unit: 
 All production and maintenance employees employed at Re-
spondent™s existing Augusta, Main
e facility, but excluding of-
fice clerical employees, salesmen, professional employees, 

guards and supervisors as defined in the Act. 
 6.  Since May 8, Respondent ha
s failed and refused to recog-
nize and bargain with the Union in the unit set forth above, in 
violation of Section 8(a)(1) and (5) of the Act. 
7.  The aforesaid unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
8 ORDER The Respondent, Tree-Free Fibe
r Co., Limited Liability 
Company, Augusta, Maine, its officers, agents, successors, and 
assigns, shall 
1.  Cease and desist from 
(a)  Refusing to recognize and 
bargain collectively with the 
Union as the exclusive bargaining representative of its employ-
ees in the appropriate unit set forth below: 
 All production and maintenance employees employed at Re-

spondent™s existing Augusta, Main
e facility, but excluding of-
fice clerical employees salesman, professional employees, 

guards and supervisors as defined in the Act  
 (b)  In any like or related manner interfering with, restrain-
ing, or coercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act. 
(2).  Take the following affirmative action necessary to ef-
fectuate the policies of the Act. 
(a)  Recognize and upon request bargain with the United Pa-
perworkers International Uni
on, AFLŒCIOŒCLC, and its Lo-cals 57 and 82 as the exclusive collective-bargaining represen-
tative of the employees employed in the unit described above. 
(b)  Within 14 days after service by the Region, post at its 
facility copies of the attached notice marked ﬁAppendix.ﬂ
9 Cop-                                                          
                                                                                             
8 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
9 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ies of the notice, on forms provided by the Regional Director 
for Region 1, after being signed 
by the Respondent™s authorized 
representative, shall be posted 
by the Respondent immediately 
upon receipt and maintained for 60 consecutive days in con-
spicuous places including all places
 where notices to employees 
are customarily posted. Reasonable steps shall be taken by the 

Respondent to ensure that the no
tices are not altered, defaced, 
or covered by any other material. In the event that, during the 
pendency of these proceedings, 
the Respondent has gone out of 
business or closed the facility
 involved in these proceedings, 
the Respondent shall duplicate and 
mail, at its own expense, a 
copy of the notice to all current employees and former employ-
ees employed by the Respondent
 at any time since June 26, 
1996. (c)  Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX  
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 WE WILL NOT
 fail or refuse to recognize and bargain with 
United Paperworkers Internati
onal Union, AFLŒCIOŒCLC, and its Locals 57 and 82 as the exclusive collective-bargaining rep-
resentative of the employees in the following appropriate unit 
with regard to wages, hours,
 working conditions, and other 
terms and conditions of employment: 
 All production and maintenance employees employed at our 

existing Augusta, Maine facility, but excluding office clerical 
employees, salesmen, professional employees, guards and su-
pervisors as defined in the Act. 
 WE WILL NOT
  in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL
, on request, recognize and bargain collectively with 
United Paperworkers Internati
onal Union, AFLŒCIOŒCLC, and its Locals 57 and 82 as the exclus
ive bargaining representative 
of the employees in the appropr
iate unit described above, with 
regard to their wages, hours,
 working conditions, and other 
terms and conditions of employment
 and, if an understanding is 
reached, embody such understanding in a signed agreement. 
 TREE-FREE FIBER 
CO., LIMITED 
LIABILITY 
COMPANY
  ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
